      Case 1:20-cv-00555-JDP Document 3 Filed 04/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOSE ANTONIO MARTINEZ,                            Case No. 1:20-cv-00555-JDP
12                     Plaintiff,                      ORDER GRANTING MOTION TO
                                                       PROCEED IN FORMA PAUPERIS
13         v.
                                                       ECF No. 2
14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                       Defendant.
16

17

18        Plaintiff proceeds in this Social Security appeal represented by counsel. Plaintiff moves
19   to proceed in forma pauperis under 28 U.S.C. § 1915. ECF No. 2. Plaintiff has submitted a
20   declaration regarding his financial circumstances. Id. I find that plaintiff’s declaration satisfies
21   the requirements under § 1915. I will therefore grant plaintiff’s motion to proceed in forma
22   pauperis. I will also direct a United States Marshal to serve defendant Commissioner of Social
23   Security. See Fed. R. Civ. P. 4(c)(3).
24        Order
25        a. Plaintiff’s motion for leave to proceed in forma pauperis is granted.
26        b. The court orders service of process on defendant:
27              i. The clerk must issue summons.
28
                                                      1
        Case 1:20-cv-00555-JDP Document 3 Filed 04/21/20 Page 2 of 2

 1              ii. The United States Marshals Service must serve a copy of the complaint, summons,

 2                  and this order on defendant.

 3              iii. Plaintiff must assist the marshal upon request.

 4              iv. The United States will advance all costs of service.

 5
     IT IS SO ORDERED.
 6

 7
     Dated:     April 20, 2020
 8                                                      UNITED STATES MAGISTRATE JUDGE
 9

10   No. 204.
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
